DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding claim 1, the closest prior art Kroll et al. US 20180364643 teaches 
	a near-to-eye display device (figures 1-8 and paragraph [0013] head-mounted displays (HMDS)) comprising a light modulator unit (spatial light modulator device 1) and an optical imaging module (field lens FL) characterized in that;
	said light modulator unit (1) consists of at least one light source (light source LQ), a spatial light modulator (1), which displays holograms (paragraph [0001] teaches holograms) to spatially modulate the light incident from said one light source (LQ);
wherein said eye pupil (pupil of eye 5) entirely lie inside said viewing box (3) when said near-to-eye display device (figures 1-8 and paragraph [0013] head-mounted displays (HMDs)) is in use.
	However, regarding claim 1, the prior art Kroll et al. taken either singly or in combination fails to anticipate an a near-to-eye display device including specific feature wherein said optical 
	wherein the spatial light modulator image substantially overlaps with an eye rotation center of a human eye;
	wherein said imaging lens is disposed relative to eye pupil of said human eye such that a viewing box is formed at an exit pupil plane between the imaging lens and said spatial light modulator image plane, combination with all other claim limitations of claim 1.
	With respect to claims 2-41, these claims depend on claim 1 and is allowable at least for the reason stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6160667
US 5715337
US 20150036221
US 20160033771
US 20150346495
WO 2016105285 A1

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        

/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872